Telestone Technologies Corporation Floor 10, Ruida Plaza No. 74 Lugu Road, Shi Jingshan District Beijing, China 100040 October 24, 2012 VIA EDGAR Larry Spirgel Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E Washington, D.C. 20549 RE: Telestone Technologies Corporation Form 10-K Filed March 30, 2012 File No. 001-32503 Dear Mr. Spirgel: As discussed with the Staff (the “ Staff ”) of the Securities and Exchange Commission (the “ SEC ”), Telestone Technologies Corporation (the “ Company ”) will not be able to respond within ten (10) business days to the comments contained in a letter the Company received from the SEC dated September 24, 2012 (the “ Letter ”). The Company did not receive the letter until Friday October 12, 2012. Also, currently the Company’s resources are fully deployed preparing the Company’s quarterly report for the third quarter of 2012. With that in mind, the Company intends to provide a response to the Letter no later than November 9, 2012. Should you have any questions or comments, please contact Jiannan Zhang of Cadwalader, Wickersham & Taft LLP, our outside legal counsel, at +86 (10) 6599-7270. Very truly yours, Telestone Technologies Corporation /s/ Daqing Han Daqing Han Chief Executive Officer
